In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1105V
                                         UNPUBLISHED


    JAMES MAHONEY, ESQ.,                                      Chief Special Master Corcoran

                         Petitioner,                          Filed: March 5, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Steven Douglas Hillyard, Law Office of Steven D. Hillyard, APC, Newport Beach, CA,
for petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION AWARDING DAMAGES1

       On July 30, 2018, filed a petition for compensation under the National Vaccine
Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”).
Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS) after receiving the
influenza vaccination on September 12, 2017. Petition at 1, ¶ 2. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On February 27, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for his GBS. On March 4, 2020, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $512,428.22,
representing “$10,278.19 in compensation for projected life care expenses;
$286,283.01 in lost earnings; $150,000.00 in actual and projected pain and suffering,

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
and $65,867.02 for past unreimbursable expenses.” Proffer at 1. The amount of
compensation being awarded for projected life care expenses and projected pain and
suffering has been reduced to net present value. Id. at 1 n.1; see § 15(f)(4)(A)
(requiring this reduction). In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $512,428.22, representing compensation in the amounts of
$10,278.19 for his projected unreimbursable expenses, $65,867.02 for his actual
unreimbursable expenses, $286,283.01 for his lost wages, and $150,000.00 for his
actual and projected pain and suffering in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

__________________________________________
                                          )
JAMES MAHONEY, ESQ.,                      )
                                          )
                                          )                 No. 18-1105V
                  Petitioner,             )                 Chief Special Master Corcoran
                                          )                 ECF
v.                                        )
                                          )
 SECRETARY OF HEALTH AND                  )
 HUMAN SERVICES,                          )
                                          )
                  Respondent.             )
__________________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Compensation for Vaccine-Related Items:

       On February 27, 2020, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. On the same day, Chief Special Master

Corcoran issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for Guillain-Barré Syndrome as a result of an influenza vaccination. Respondent

proffers that, based on the evidence of record, petitioner, James Mahoney, Esq., should be

awarded $512,428.22, which amount represents $10,278.19 in compensation for projected life

care expenses; $286,283.01 in lost earnings; $150,000.00 in actual and projected pain and

suffering, and $65,867.02 for past unreimbursable expenses. 1 This amount represents all

elements of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a).

Petitioner agrees.




1
 This amount reflects that any award for projected life care expenses or projected pain and
suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(f)(4)(A).
                                                1
    II.   Form of the Award

          The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the Chief Special Master’s

decision and the Court’s judgment award the following: 2

          A. A lump sum payment of $512,428.22 in the form of a check payable to petitioner,

          James Mahoney, Esq. This amount accounts for all elements of compensation under 42

          U.S.C. § 300aa-15(a) to which petitioner would be entitled.

                                                      Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      CATHARINE E. REEVES
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      ALEXIS B. BABCOCK
                                                      Assistant Director
                                                      Torts Branch, Civil Division




2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.

                                                  2
                           /s/Camille M. Collett
                           CAMILLE M. COLLETT
                           Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
                           Tel: (202) 616-4098

Dated: March 4, 2020




                       3